                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

CHOICE HOTELS INTERNATIONAL, INC.,   )
                                     )
           Plaintiff,                )
                                     )
v.                                   )                                Civil Action No.: 7:17-cv-381
                                     )
A ROYAL TOUCH HOSPITALITY, LLC (NC), )
A ROYAL TOUCH HOSPITALITY, LLC (VA), )
UJAS B. PATEL and KETKI PATEL,       )
                                     )
           Defendants.               )

                                        MEMORANDUM OPINION

        This is an action for trademark infringement filed by Choice Hotels International, Inc.

(Choice Hotels or Choice). Choice Hotels alleges that A Royal Touch Hospitality, LLC (NC) (A

Royal Touch (NC)), Ujas B. Patel, and Ketki Patel (the Franchisee Defendants) continued using

Choice’s trademarks after their franchise agreement with Choice was terminated. Choice also

alleges that A Royal Touch Hospitality, LLC (VA) (A Royal Touch (VA)), a related non-franchisee,

made unauthorized use of Choice’s marks. Choice moves for summary judgment. (Mot. Summ. J.,

Dkt. No. 36.) Defendants are not represented by counsel, and none of the defendants responded to

Choice’s motion for summary judgment.1

        For the reasons stated below, the court will grant Choice Hotels’ motion for summary

judgment.




          1
            On May 4, 2018, the court granted defense counsel’s motion to withdraw, and the corporate defendants were
advised that they cannot appear or participate in this action without attorney representation. (Dkt. No. 32.) Choice
moved for summary judgment on November 30, 2018, and on January 7, 2019, the court issued a Roseboro order to the
pro se defendants, allowing them twenty-one days to file a response to Choice’s motion. (Dkt. No. 38.) The court
further reminded the corporate defendants that they must appear by and through counsel. (Id.) None of the defendants
have filed any documents, communicated with the court, or made any sort of appearance in this matter since defense
counsel moved to withdraw.
                                         I. BACKGROUND

       Choice Hotels is the owner of a family of QUALITY® trademarks which it uses in

connection with its lodging franchise business. Included in that family of marks are the following

United States Trademark Registrations: the ‘881 registration; the ‘372 registration; the ‘294

registration; the ‘820 registration; and ‘488 registration; the ‘999 registration; the ‘875 registration;

the ‘054 registration; the ‘436 registration; the ‘437 registration; the ‘888 registration; the ‘885

registration; the ‘789 registration; and the ‘912 registration. (Dkt. Nos. 1-1 to 1-14.)

       On or about June 16, 2010, Choice Hotels entered into a Franchise Agreement with A Royal

Touch (NC), Ujas B. Patel, and Ketki Patel, which permitted them to operate a QUALITY INN®

hotel franchise at 429 Main Street, Covington, Virginia 24426 (the Subject Property). Seven days

after execution of the Franchise Agreement, Ketki Patel created a new limited liability company in

Virginia under the same name, A Royal Touch Hospitality, LLC, and identified the Subject

Property as its registered office address. A Royal Touch (VA) was never a party to the Franchise

Agreement or the later-executed Reinstatement Agreement, and thus was not permitted to operate a

QUALITY INN® hotel franchise at the Subject Property.

       Ketki Patel, Ujas Patel, and A Royal Touch (NC) defaulted on their material obligations

under the Franchise Agreement, and on December 30, 2013, Choice Hotels terminated the

Franchise Agreement. A Royal Touch (NC) was administratively dissolved in March 2014. Even

so, on or about April 22, 2014, Choice entered into a Reinstatement Agreement with Ujas B. Patel,

Ketki Patel, and (purportedly) A Royal Touch (NC) reinstating the Franchise Agreement. Ketki

Patel executed the Reinstatement Agreement on behalf of A Royal Touch (NC) knowing that the

company had been administratively dissolved. Thereafter, Ketki Patel, Ujas Patel, and A Royal

Touch (VA)––purporting to be A Royal Touch (NC)––defaulted on the payment obligations

imposed by the Reinstatement Agreement. Accordingly, on June 3, 2015, Choice Hotels terminated


                                                    2
the Reinstatement Agreement. The Franchisee Defendants admit they did not comply with the

terms of the Notice of Termination.

        On July 22, 2016, Choice issued a Notice of Service Mark Infringement to the Franchisee

Defendants. The Franchisee Defendants admit the Notice of Service Mark Infringement instructed

them to immediately discontinue all use of the QUALITY® family of marks and to take immediate

action to correct its identity with third-party booking sites like Tripadvisor.com, Expedia.com, and

Booking.com. The Franchisee Defendants admit they did not comply with the Notice of

Infringement.

        On or about August 5, 2017, counsel for Choice conducted a site inspection of the Subject

Property. Photographs show the QUALITY® family of marks on display. (Compl. ¶ 81, Dkt. No.

1.) Defendants admit that in addition to signage bearing the QUALITY® family of marks, the hotel

at the Subject Property displays a white BAYMONT INN & SUITES® branded banner. (Answer ¶

82, Dkt. No. 10.) BAYMONT INN & SUITES® is not a Choice Hotels brand. (Id. ¶ 83.)

Defendants further admit in their answer that the online third-party booking site Tripadvisor.com

identifies the Subject Property as a BAYMONT INN & SUITES® but displays photographs of the

hotel bearing both QUALITY® and BAYMONT INN & SUITES® signage. (Id. ¶ 84.) A

photograph shows the hotel located at the Subject Property in obvious disrepair. (Id. ¶ 85.)

        A Royal Touch (VA) was never a party to an agreement that would allow it to operate a

QUALITY INN® hotel franchise at the Subject Property. Even so, A Royal Touch (VA) operated

such a franchise from March 2014 until September 2017 while purporting to be A Royal Touch

(NC).

        After the Reinstatement Agreement was terminated on June 3, 2015, A Royal Touch (NC),

Ketki Patel, and Ujas B. Patel were not authorized to use any of the marks in the QUALITY®

family of marks at the Subject Property. Notwithstanding, A Royal Touch (VA), purporting to be A


                                                  3
Royal Touch (NC), Ketki Patel, and Ujas B. Patel continued to make extensive unauthorized use of

the QUALITY® family of marks at the Subject Property until at least September 2017.

                                          II. DISCUSSION

A. Standard of Review

       To obtain summary judgment, the moving party must show that there is no genuine dispute

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). In considering a motion for summary judgment, the court will not “weigh the

evidence and determine the truth of the matter.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). Instead, the court will draw any permissible inference from the underlying facts in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587–88 (1986).

       As noted above, Choice’s motion is unopposed, but the court does not automatically grant

such a motion.

                 [I]n considering a motion for summary judgment, the district court
                 ‘must review the motion, even if unopposed, and determine from what
                 it has before it whether the moving party is entitled to summary
                 judgment as a matter of law.’ Custer v. Pan Am. Life Ins. Co., 12
                 F.3d 410, 416 (4th Cir. 1993) (emphasis added). ‘Although the
                 failure of a party to respond to a summary judgment motion may
                 leave uncontroverted those facts established by the motion,’ the
                 district court must still proceed with the facts it has before it and
                 determine whether the moving party is entitled to judgment as a
                 matter of law on those uncontroverted facts. Id.

Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 409 n.8 (4th Cir. 2010).

B. Federal Trademark Infringement

       Federal trademark infringement is governed by Section 32 of the Lanham Act. 15 U.S.C. §

1114. To establish trademark infringement under the Lanham Act, Choice Hotels must prove: (1)

that it owns a valid mark; (2) that the defendant used the mark “in commerce” and without

plaintiff’s authorization; (3) that the defendant used the mark (or an imitation of it) “in connection

                                                   4
with the sale, offering for sale, distribution, or advertising” of goods or services; and (4) that the

defendant’s use of the mark is likely to confuse consumers. Rosetta Stone Ltd. v. Google, Inc., 676

F.3d 144, 152 (4th Cir. 2012).

        1. Ownership of a valid trademark

        Choice’s certificates of registration are attached as exhibits to the complaint. (See Dkt. Nos.

1-1 to 1-14.) When the Patent and Trademark Office issues a certificate of registration, that

registration provides the registrant with prima facie evidence of the validity of the mark and its

registration, the registrant’s ownership, and the registrant’s “exclusive right” to use the mark on or

in connection with the goods and services specified in the certificate of registration. U.S. Search,

LLC v. U.S. Search.com Inc., 300 F.3d 517, 524 (4th Cir. 2002). In fact, these registrations have

achieved “incontestable status” pursuant to Section 15 of the Lanham Act, 15 U.S.C. § 1065. (See

Dkt. Nos. 1-1 to 1-14.) Incontestable status is “conclusive evidence of the validity of the registered

mark and of the registration of the mark, of the registrant’s ownership of the mark, and of the

registrant’s exclusive right to use the registered mark in commerce.” 15 U.S.C. § 1115(b). Choice

has demonstrated that it owns the trademarks at issue.

        2. Unauthorized use of the mark in commerce

        By failing to respond to Choice’s requests for admission,2 defendants admitted to making

unauthorized use of the QUALITY® family of marks after termination of the Franchise

Agreement/Reinstatement Agreement. (See Dkt. Nos. 37-3, 37-4, 37-5, 37-6.) In their Answer,

defendants admitted that the QUALITY® family of marks “were visible” at the Subject Property

following termination of the Franchise Agreement. (Compl. ¶ 74; Answer ¶ 74.) Choice Hotels

also provided photographic evidence of defendants’ unauthorized use, taken more than two years


        2
           Choice Hotels propounded Requests for Admission to the defendants, and none of the defendants responded.
See Cook v. McQuate, No. 7:15-cv-456, 2017 WL 6944791, at *2 (W.D. Va. Dec. 4, 2017) (“Unanswered requests for
admission can serve as the basis for summary judgment.”)

                                                        5
after termination of the Franchise Agreement/Reinstatement Agreement. (Compl. ¶ 81.) Choice

has demonstrated unauthorized use in commerce.

       3. In connection with sale of goods/services

       By failing to respond to Choice’s requests for admission, defendants admitted to making

unauthorized use of the QUALITY® family of marks in connection with the provision of hotel

services at the Subject Property after termination of the Franchise Agreement/Reinstatement

Agreement. (Dkt. Nos. 37-3, 37-4, 37-5, 37-6.) Defendants admitted in their answer that the

QUALITY® family of marks “were visible” at the Subject Property following termination of the

Franchise Agreement. (Compl. ¶ 74; Answer ¶ 74.) Defendants also admitted to using

Tripadvisor.com, an online third-party hotel booking site, which shows the QUALITY® family of

marks in use in connection with the provision of hotel services at the Subject Property. (Compl. ¶

84; Answer ¶ 84.) Choice has demonstrated unauthorized use in connection with the provision of

goods/services.

       4. Likelihood of confusion

       In determining the likelihood of confusion, courts in the Fourth Circuit apply the Pizzeria

Uno/Sara Lee multi-factor test, which evaluates:

               (1) the strength or distinctiveness of the mark;
               (2) the similarity of the two marks;
               (3) the similarity of the goods/services the marks identify;
               (4) the similarity of the facilities the two parties use in their business;
               (5) the similarity of advertising used by the two parties;
               (6) the defendant’s intent;
               (7) actual confusion
               (8) the quality of the defendant’s product; and
               (9) the sophistication of the consuming public.

La Michoacana Nat., LLC v. Maestre, No. 3:17-cv-00727-RJC-DCK, 2018 WL 2465478, at *2

(W.D.N.C. June 1, 2018) (citing Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1527 (4th Cir. 1984)

(setting forth factors one through seven); Sara Lee Corp. v. Kayser-Roth Corp., 81 F.3d 455, 463–


                                                    6
64 (4th Cir. 1996) (identifying factors eight and nine)). These factors “are not always weighed

equally, and not all factors are relevant in every case.” Rosetta Stone, 676 F.3d at 154. They “are

only a guide––a catalog of various considerations that may be relevant in determining the ultimate

statutory question of likelihood of confusion.” Anheuser-Busch, Inc. v. L&L Wings, Inc., 962 F.2d

316, 320 (4th Cir. 1992).

       As an initial matter, the court notes that the traditional likelihood of confusion analysis may

be unnecessary because defendants are holdover franchisees. See U.S. Structures, Inc. v. J.P.

Structures, Inc., 130 F.3d 1185, 1190 (6th Cir. 1997) (“[P]roof of continued, unauthorized use of an

original trademark by one whose license to use the trademark has been terminated is sufficient to

establish ‘likelihood of confusion.’”); Burger King Corp. v. Mason, 710 F.2d 1480, 1492 (11th Cir.

1983) (“Common sense compels the conclusion that a strong risk of consumer confusion arises

when a terminated franchisee continues to use the former franchisor’s trademark.”). With a

holdover franchisee,

               [t]here is a high risk of consumer confusion when a terminated
               franchisee continues to use the former franchisor’s trademarks.
               Consumers will associate the trademark user with the registrant and
               assume that they are affiliated. Any shortcomings of the franchise
               would therefore be attributed to the franchisor . . . . Because of this
               risk, many courts have held that continued trademark use by one
               whose trademark license has been canceled satisfies the likelihood of
               confusion test and constitutes trademark infringement.

Am. Dairy Queen Corp. v. YS & J Enters., Inc., No. 5:14-cv-151-BR, 2014 WL 1327017, at *2–3

(E.D.N.C. Apr. 2, 2014). The court recognizes that A Royal Touch (VA) is not a former franchisee

like the other three defendants (the Franchisee Defendants), and therefore may not technically be

considered a holdover franchisee. The same principles, it seems, should apply to A Royal Touch

(VA) because it was making unauthorized use of Choice’s marks together with the Franchisee

Defendants as a holdover from when the use was authorized. In any event, and in the interest of

thoroughness, the court will analyze the traditional likelihood-of-confusion factors.

                                                  7
               a. Distinctiveness of the senior mark

       As noted above, Choice’s trademarks are incontestable, and “an incontestable registered

trademark enjoys a conclusive presumption of distinctiveness.” Savin Corp. v. Savin Group, 391

F.3d 439, 457 (2d Cir. 2004) (citing Park ‘N Fly, Inc. v. Dollar Park and Fly, Inc., 469 U.S. 189,

204–05 (1985)). The court is not legally precluded from finding that an incontestable registered

trademark is weak, see Petro Stopping Ctrs., L.P. v. James River Petroleum, Inc., 130 F.3d 88, 92

(4th Cir. 1997), but because defendants failed to oppose Choice’s motion, there is no evidence to

rebut the presumption of distinctiveness. See Progressive Dist. Servs., Inc. v. United Parcel Serv.,

Inc., 856 F.3d 416, 429 (6th Cir. 2017) (“Undoubtedly, Progressive’s claim of incontestability is

entitled to a presumption of strength. However, a party may rebut the presumption of strength and

show that a mark is not distinctive.”). Therefore, the distinctiveness factor weighs in favor of a

finding of likelihood of confusion.

               b. Similarity (factors 2–5)

       The Fourth Circuit refers to factors two through five as the “similarity” factors. See Sara

Lee, 81 F.3d at 465 (stating that the “similarity factors” are “the similarity of the two marks, of the

goods [and services] the marks identify, of the facilities employed to transact the parties’ business,

and of the advertising used by the parties.”). Defendants used the same marks––the QUALITY®

family of marks––in connection with the same goods and services, at the same property that

previously operated as a franchisee of Choice Hotels until the Franchise Agreement/Reinstatement

Agreement was terminated. The similarity factors favor a finding of likelihood of confusion.

               c. Defendants’ intent in adopting the same or similar mark

       A Royal Touch (VA) used Choice’s marks despite never being a party to a franchise

agreement. This is clear evidence of intent to adopt Choice’s marks. The other three defendants

(the Franchisee Defendants) continued using Choice’s marks after the Franchise


                                                   8
Agreement/Reinstatement Agreement was terminated. This is also clear evidence of intent to adopt

the marks. The intent factor therefore favors a finding defendants’ use of Choice’s marks was likely

to confuse consumers.

               d. Actual confusion

       Choice argues that defendants’ simultaneous use of the QUALITY® family of marks and a

BAYMONT INN & SUITES® branded banner would result in actual consumer confusion. The

court does not consider this to be evidence of actual consumer confusion. See, e.g., George & Co.

LLC v. Imagination Entm’t Ltd., 575 F.3d 383, 398 (4th Cir. 2009) (“Actual confusion can be

demonstrated by both anecdotal and survey evidence.”). Such evidence likely is not necessary,

however, because of defendants’ actions as a holdover franchisee. See, e.g., Hospitality Int’l, Inc. v.

Mahtani, Civil Action No. 2:97CV87, 1998 WL 35296447, at *20 (M.D.N.C. Aug. 3, 1998) (“In

effect, courts have recognized that a holdover franchisee’s unauthorized use of the franchisor’s

mark can have no result other than to cause actual confusion.”). Also, “it is well established that no

actual confusion is required to prove a case of trademark infringement.” Louis Vitton Malletier S.A.

v. Haute Diggity Dog, LLC, 507 F.3d 252, 563 (4th Cir. 2007). Therefore, the absence of any

specific evidence of actual confusion does not preclude a finding of likelihood of confusion,

particularly where, as here, defendants illegally used Choice’s marks as a holdover franchisee.

               e. Quality of defendants’ product

       Defendants’ continued unauthorized use of the QUALITY® family of marks has deprived

Choice Hotels of the ability to exercise quality control over its brand. (See Compl. ¶ 85 (“[T]he

hotel located at the Subject Property is in a state of obvious disrepair/construction. A true and

correct photograph of the damaged carport taken by the undersigned on August 5, 2017, appears

below . . . .”); Answer ¶ 85.) This factor therefore favors a likelihood-of-confusion finding.




                                                   9
               f. Sophistication of the consuming public

       “Barring an unusual case, buyer sophistication will only be a key factor when the relevant

public is not the public at-large.” Sara Lee, 81 F.3d at 467. The hotel services at the Subject

Property were marketed to the general public. Tired travelers on interstate highways, for example,

would not be able to discern that defendants were not operating a legitimate QUALITY® franchise.

Neither would consumers booking a room online. This factor weighs in favor of likelihood of

confusion.

       Based on the foregoing, Choice has established that defendants’ unauthorized use of the

QUALITY® family of marks was likely to confuse consumers.

                                                 ***

       In its motion for summary judgment, Choice provided evidence in support of each element

of its trademark infringement claim. Based on these uncontroverted facts, Choice is entitled to

judgment as a matter of law.

C. Federal Unfair Competition

       Choice also asserts a claim against defendants for unfair competition under Section 43(a) of

the Lanham Act. 15 U.S.C. § 1125(a)(1). “Federal trademark infringement, 15 U.S.C. §

1114(1)(a), and a false designation of origin claim, known more broadly as federal unfair

competition, 15 U.S.C. § 1125(a)(1)(A), are measured by identical standards.” Louis Vuitton

Malletier & Oakley, Inc. v. Veit, 211 F. Supp. 2d 567, 580 (E.D. Penn. 2002) (citing A&H

Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir. 2000)); Microsoft

Corp. v. Computer Serv. & Repair, Inc., 312 F. Supp. 2d 779, 785 (E.D.N.C. 2004) (“The same

undisputed facts that establish defendant Barskile’s violation of § 1114 of the Lanham Act also

establish that Barskile has violated § 1125(a) of the Lanham Act by falsely designating the origin of

the software that was distributed.”). Therefore, based on the uncontroverted facts supplied in


                                                  10
support of its trademark infringement claim, Choice is also entitled to judgment on its federal unfair

competition claim.

D. Common Law Trademark Infringement

       “The test for trademark infringement and unfair competition is essentially the same as that

for common law unfair competition under Virginia law.” Lone Star Steakhouse & Saloon, Inc. v.

Alpha of Virginia, Inc., 43 F.3d 922, 930 n.10 (4th Cir. 1995). Based on the above analysis, Choice

is entitled to judgment as a matter of law on this claim.

E. Requested Relief

       Choice seeks the following relief on its claims: (1) a permanent injunction prohibiting

defendants from further use of the QUALITY® family of marks; (2) $2,426,936.96 in infringer

profits; (3) $206,289.44 in actual damages, trebled to $618,868.32; and (4) $575.00 in costs.

       1. Permanent Injunction

       A plaintiff seeking a permanent injunction must demonstrate that (1) it has suffered an

irreparable injury; (2) remedies available at law are inadequate; (3) the balance of the hardships

favors the party seeking the injunction; and (4) the public interest would not be disserved by the

injunction. PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 126 (4th Cir. 2011) (citing

eBay, Inc. v. MercExchange, 547 U.S. 388, 391 (2006)).

       As discussed above, Choice has proven that defendants’ unauthorized use of the

QUALITY® family of marks resulted in likely confusion among consumers in the hotel and motel

services marketplace. “The Fourth Circuit has held that, in the context of a Lanham Act trademark

infringement action, ‘[a] finding of irreparable injury [to the plaintiff] ordinarily follows when a

likelihood of confusion or possible risk to reputation appears.’” Wonder Works v. Cranium, Inc.,

455 F. Supp. 2d 453, 457 (D.S.C. 2006) (quoting Lone Star Steakhouse, 43 F.3d at 938); see also

Scotts Co. v. United Indus. Corp., 315 F.3d 264, 273 (4th Cir. 2002) (“In Lanham Act cases


                                                   11
involving trademark infringement, a presumption of irreparable injury is generally applied once the

plaintiff has demonstrated a likelihood of confusion, the key element in an infringement case.”).

For similar reasons, money damages are typically considered an inadequate remedy for trademark

infringement. “Monetary damages in trademark infringement suits are typically inadequate because

while they may compensate plaintiffs for damages they have already incurred, monetary damages

do not prevent future infringement from occurring.” RXD Media, LLC v. IP Application Dev’t,

Case No. 1:18-cv-486, 2019 WL 2569543, at *1 (E.D. Va. June 21, 2019). The risk of continuing

injury is particularly acute given defendants’ refusal to participate in this lawsuit to its conclusion.

See Overstock.com, Inc. v. Visocky, Civil Action No. 1:17-cv-1331 (LMB/TCB), 2018 WL

5075511, at *10 (E.D. Va. Aug. 23, 2018); see also Philip Morris USA, Inc. v. Castworld Products,

Inc., 219 F.R.D. 494, 502 (C.D. Cal. 2003) (“Defendant, though well aware of serious claims

brought against it, has chosen to ignore this lawsuit. Failure to grant the injunction would

needlessly expose the Plaintiff to the risk of continuing irreparable harm.”).

       Balancing the hardships, Choice has a significant interest in maintaining the integrity of its

intellectual property, and the absence of a permanent injunction would subject Choice to the risk of

having its marks used in commerce by an uncontrollable entity. Defendants, by contrast, would be

required not to use Choice’s trademarks. The balance clearly favors Choice.

       Finally, the public interest is served by protecting the integrity of Choice’s marks and

preventing potential consumer confusion in the marketplace. See BMW of N. Am., LLC v. FPI MB

Entm’t, LLC, C/A No. 4:10-82-TLW-SVH, 2010 WL 4365838, at *3 (D.S.C. Sept. 13, 2010)

(“Preventing confusion is in the public interest.”).

       For these reasons, the court will enter a permanent injunction preventing defendants from

using the QUALITY® family of marks.




                                                   12
       2. Damages

       Under the Lanham Act, damages for trademark infringement may include (1) the

defendant’s profits, (2) any damages sustained by the plaintiff, and (3) the costs of the action. 15

U.S.C. § 1117(a). “The court shall assess such profits and damages or cause the same to be

assessed under its direction” and ensure that any relief awarded “shall constitute compensation and

not a penalty.” Id. “Awarding damages makes ‘violations of the Lanham Act unprofitable to the

infringing party.’” Coryn Grp. II, LLC v. O.C. Seacrets, Inc., 868 F. Supp. 2d 468, 490 (D. Md.

2012) (quoting Vanwyk Textile Sys., B.V. v. Zimmer Mach. Am., Inc., 994 F. Supp. 350, 380

(W.D.N.C. 1997)).

       The Fourth Circuit has identified six nonexclusive factors that should be considered when

awarding damages or a defendant’s profits:

               (1) whether the defendant had the intent to confuse or deceive, (2)
               whether sales have been diverted, (3) the adequacy of other remedies,
               (4) any unreasonable delay by the plaintiff in asserting his rights, (5)
               the public interest in making the misconduct unprofitable, and (6)
               whether it is a case of palming off.

Synergistic Int’l, LLC v. Korman, 470 F.3d 162, 175 (4th Cir. 2006). Choice’s motion addresses

how the court should calculate the amount of damages requested in this case, but Choice does not

address the Synergistic factors, which the court must consider in conjunction with a damages award.

See id. at 174 (remanding to the district court because the court “did not specify the equitable

factors it had utilized in making” its damages award). Given the large amount of damages

requested in this case, the court is not inclined to address these factors without more input from

Choice. The court will therefore request supplemental briefing from Choice on damages.

       3. Attorney fees

       The Lanham Act provides that the “court in exceptional cases may award reasonable

attorney fees to the prevailing party.” 15 U.S.C. § 1117(a). A district court may find a case


                                                  13
“exceptional” under § 1117(a) when it determines, in light of the totality of the circumstances, that

(1) there is an unusual discrepancy in the merits of the positions taken by the parties, based on the

non-prevailing party’s position as either frivolous or objectively unreasonable; (2) the non-

prevailing party has litigated the case in an unreasonable manner; or (3) there is otherwise the need

in particular circumstances to advance considerations of compensation and deterrence. Verisign,

Inc. v. ZYZ.COM LLC, 891 F.3d 481, 483–84 (4th Cir. 2018) (citing Georgia-Pacific Consumer

Prods. LP v. von Drehle Corp., 781 F.3d 710, 721 (4th Cir. 2015)).

       The court cannot conceive of any plausible argument that defendants did not make

unauthorized use of Choice’s marks. Defendants admitted Choice’s material allegations in their

answer to Choice’s complaint and during discovery. Moreover, defendants have litigated this case

in an unreasonable manner by not responding to Choice’s motion for summary judgment and

effectively abandoning their defense in this case. Therefore, the court finds that this is an

exceptional case justifying an award of attorney fees. Choice may submit an appropriate lodestar

petition together with its supplemental brief on damages.

                                         III. CONCLUSION

       For the foregoing reasons, Choice’s motion for summary judgment will be granted. The

court will enter an appropriate order.

       Entered: August 26, 2019.



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  14
